DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2009/0090851 ("Wong") in view of U.S. Patent Publication No. 2014/0179127 ("Denis").
Regarding claim 1, Wong discloses a sensor comprising: 
a generator (60, Fig. 2) configured to generate a predetermined detection target (light signal, paragraph [0023]); 

a substrate (56, Fig. 2) provided with the generator (60, Fig. 2) and the detector (64, Fig. 2), wherein the substrate includes a first portion (top portion of 56, Fig. 2) provided with the generator, a second portion (bottom portion of 56, Fig. 2) provided with the detector, a bent portion (corners of 56, Fig. 2) that is bent between the first portion and the second portion such that the generator and the detector face each other (Fig. 2), and a pattern (flexible circuits inherently contain wiring patterns for connecting components to a power supply and ground, see Fig. 2, all portions of 56 are a flexible circuit).
Wong does not explicitly disclose that a ground pattern is provided in a portion including the first portion, the second portion, and the bent portion, nor that the bent portion is narrower than a ground pattern of the first portion and a ground pattern of the second portion.
However, Denis discloses a ground pattern (104, Fig. 2) is provided in a portion including the first portion (left side 104, Fig. 2), the second portion (right side 104, Fig. 2), and the bent portion (104A, Fig. 2), and the bent portion is narrower (Fig. 2 and paragraph [0056]) than a ground pattern of the first portion (left side 104, Fig. 2) and a ground pattern of the second portion (right side 104, Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have a narrower pattern at the bent portion than the other portions of the substrate as disclosed by Denis in order to ensure a flexible, continuous wiring pattern as taught, known, and predictable.
Regarding claim 2, Wong in view of Dennis discloses the sensor according to claim 1, wherein the substrate (56, Fig. 2) includes a connection portion (vertical portion of 56, Fig. 2) connecting the first portion and the second portion together, and wherein the bent portion (corners of 56, Fig. 2) is provided between the connection portion (vertical portion of 56, Fig. 2) and the first portion (top portion of 56, Fig. 2), and between the connection portion (vertical portion of 56, Fig. 2) and the second portion (bottom portion of 56, Fig. 2).
Regarding claim 3, Wong in view Dennis discloses the sensor according to claim 2, wherein the ground pattern is further provided in a portion including the connection portion (flexible circuits inherently contain wiring patterns for connecting components to a power supply and ground, see Fig. 2, all portions of 56 are a flexible circuit). 
Wong does not explicitly disclose that the ground pattern of the bent portion is narrower than a ground pattern of the connection portion.
However, Denis discloses a ground pattern (104A, Fig. 2) of the bent portion (100A, Fig. 2) is narrower than a ground pattern (104, Fig. 2) of the first portion (left side 104, Fig. 2) and a ground pattern (104, Fig. 2) of the second portion (right side 104, Fig. 2, and see paragraph [0056]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have a narrower pattern at the bent portion than the other portions of the substrate as disclosed by Denis in order to ensure a flexible, continuous wiring pattern as taught, known, and predictable.
Regarding claim 4, Wong in view of Denis discloses the sensor according to claim 1, and Wong further discloses that the substrate (56, Fig.2) is a flexible printed circuit (paragraph [0023]).
Regarding claim 5, Wong in view of Denis discloses the sensor according to claim 1, wherein the sensor is a rotary encoder (50, Fig. 2, and Abstract).

Regarding claim 6, Wong in view of Denis discloses a sensor substrate, which is a substrate of a sensor (56, Fig. 2) including a generator (60, Fig. 2) configured to generate a predetermined detection target, a detector (64, Fig. 2) configured to detect the detection target generated by the generator, and the substrate provided with the generator and the detector (Fig. 2), the substrate comprising: 
a first portion (top portion of 56, Fig. 2) provided with the generator (60, Fig. 2); 
a second portion (bottom portion of 56, Fig. 2) provided with the detector (64, Fig. 2); 
a bent portion (corners of 56, Fig. 2) that is bent between the first portion and the second portion such that the generator and the detector face each other (Fig. 2); and 
a pattern (flexible circuits inherently contain wiring patterns for connecting components to a power supply and ground, see Fig. 2, all portions of 56 are a flexible circuit).
Wong does not explicitly disclose that a ground pattern is provided in a portion including the first portion, the second portion, and the bent portion, nor that the bent portion is narrower than a ground pattern of the first portion and a ground pattern of the second portion.

It would have been obvious to one of ordinary skill in the art before the effective filing date to have a narrower pattern at the bent portion than the other portions of the substrate as disclosed by Denis in order to ensure a flexible, continuous wiring pattern as taught, known, and predictable.
Regarding claim 7, Wong discloses a sensor manufacturing method, which is a manufacturing method of a sensor including a generator configured to generate a predetermined detection target, a detector configured to detect the detection target generated by the generator, and a substrate provided with the generator and the detector (paragraphs [0053]-[0056]), the method comprising: 
a step of preparing the substrate (56, paragraph [0056]) including a first portion provided with the generator (60, paragraph [0056]), a second portion provided with the detector (photosensor array 66 is part of detector 64, paragraph [0054]), a bent portion to be bent between the first portion and the second portion such that the generator and the detector face each other (paragraph [0056]), and a pattern (flexible circuits inherently contain wiring patterns for connecting components to a power supply and ground, see Fig. 2, all portions of 56 are a flexible circuit); and 

Wong does not explicitly disclose that a ground pattern is provided in a portion including the first portion, the second portion, and the bent portion, nor that the bent portion is narrower than a ground pattern of the first portion and a ground pattern of the second portion.
However, Denis discloses a ground pattern (104, Fig. 2) is provided in a portion including the first portion (left side 104, Fig. 2), the second portion (right side 104, Fig. 2), and the bent portion (104A, Fig. 2), and the bent portion is narrower (Fig. 2 and paragraph [0056]) than a ground pattern of the first portion (left side 104, Fig. 2) and a ground pattern of the second portion (right side 104, Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have a narrower pattern at the bent portion than the other portions of the substrate as disclosed by Denis in order to ensure a flexible, continuous wiring pattern as taught, known, and predictable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Publication No. 2009/0309436 ("Saito") discloses a flexible substrate with wiring patterns on the lower and upper surfaces and the narrow-width connecting part, Fig. 2.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MONICA T TABA/Examiner, Art Unit 2878                                                                                                                                                                                           
/THANH LUU/Primary Examiner, Art Unit 2878